Citation Nr: 0530130	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  96-08 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hearing loss.

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to an increased (compensable) evaluation for 
scars, anterior tibia, bilateral.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from May 1949 to August 1952 
and from August 1956 to October 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1995 and April 2004 rating 
determinations of a regional office (RO) of the Department of 
Veterans Affairs (VA).

The veteran appeared at a hearing before a local hearing 
officer in July 1996.  

With regard to the veteran's claim of service connection for 
hearing loss, it has been held that the Board is under a 
legal duty in such a case to determine if there was new and 
material evidence submitted, regardless of the RO's actions.  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

The issues of service connection for hearing loss and right 
and left knee disorders are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.




FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
hearing loss in January 1991. 

2.  Evidence submitted since the January 1991 decision 
denying service connection for hearing loss bears directly or 
substantially upon the issue at hand, is not duplicative or 
cumulative, and must be considered in order to fairly decide 
the merits of the claim.

3.  The veteran's bilateral anterior tibia scars are not 
tender or painful, ulcerated or poorly nourished, and do not 
cause limitation of function, are not deep and do not 
approximate 39 sq. cms.  



CONCLUSIONS OF LAW

1.  The January 1991 decision denying service connection for 
hearing loss is final.  38 U.S.C.A. § 7104 (West 2002). 

2.  Evidence received since the January 1991 Board denial is 
new and material and the claim for hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  The criteria for a compensable disability evaluation for 
bilateral anterior tibia scars have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.14, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 
7805 (2003 & 2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The discussions in the December 1995 and April 2004 rating 
determinations, the January 1996 and September 2004 
statements of the case, the October 1996 and May 2004 
supplemental statements of the case, and the April and May 
2003 VCAA letters, have informed the veteran of the 
information and evidence necessary to substantiate 
entitlement to the benefits sought.  Moreover, in the 
statements and supplemental statements of the case and in the 
VCAA letters he was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board notes that as it relates to the issue of 
service connection for hearing loss that the May 2003 VCAA 
letter was sent to the appellant prior to the April 2004 
rating determination.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The April and May 2003 letters notified the veteran of the 
need to submit any pertinent evidence in his possession.  In 
this regard, he was repeatedly advised to identify any source 
of evidence and that VA would assist in requesting such 
evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.

Some of the notice was provided after the initial denials.  
Delayed notice, however, is generally not prejudicial to a 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Any defect with respect to the timing of the VCAA notice in 
this case was harmless.  The veteran had the opportunity to 
have his claim adjudicated after receiving the VCAA notice 
and having the opportunity to submit additional evidence or 
information.

If he submitted additional evidence substantiating his claim, 
he would have received the same benefit as if he submitted 
the evidence prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded VA examinations in connection with his claims.  
All available service medical, VA, and private treatment 
records have also been obtained.  The veteran also appeared 
at a local hearing.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issues on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the veteran.


New and Material

The Board notes that new regulations have been placed into 
effect with respect to determinations as to whether new and 
material evidence has been received to reopen a claim for 
service connection.  These regulations apply to claims filed 
subsequent to August 29, 2001.  As this claim was received 
prior to this time, it is governed by the laws and 
regulations addressed below.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The Court has also held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition to the above, the pertinent laws and regulations 
provide that sensorineural hearing loss will be presumed to 
have been incurred in service if manifested to a compensable 
degree within the presumptive time period.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

A review of the record reveals that the Board denied service 
connection for hearing loss in a January 1991 decision.  
Evidence before the Board at the time of its denial included 
the veteran's service medical records; the results of a 
December 1972 VA examination, at which time no audiological 
evaluation was performed; and the testimony of the veteran at 
a January 1990 local hearing.   

In denying service connection for hearing loss, the Board 
noted that the veteran's service medical records did not show 
that he was ever seen for problems with defective hearing.  
The Board also noted that testing done in service showed his 
hearing was 15/15, bilaterally, on both whispered voice and 
spoken voice tests.  

The Board further noted that no hearing loss was detected at 
the time of a 1972 VA general medical examination.  The Board 
stated that without a showing of defective hearing, service 
connection was not warranted.  The Board also observed that 
even if defective hearing were presently shown, the veteran's 
service medical records and evidence received within 20 years 
of the veteran's separation from service showed that the 
veteran did not have defective hearing.  Consequently, any 
defective hearing that the veteran may have had at that time 
could not be attributed to service.  

Evidence received subsequent to the 1991 denial includes the 
results of an April 2004 VA examination.  At the time of the 
examination, the examiner indicated that the veteran was 
noted to have passed whispered voice and spoken voice tests 
in 1952, with results being 15/15 and no audiogram being 
performed.  

The examiner further observed that the veteran was again 
found to have 15/15 hearing at his August 1956 induction and 
October 1956 service separation examination.  The examiner 
noted that voice testing may indicate normal hearing in the 
500-2000 Hertz range but would not detect high frequency 
hearing loss at 3000 and 4000 Hertz.  The examiner observed 
that while there was a previous notation in the prior Board 
decision that there was no hearing loss detected at a 1972 
examination, there was no actual audiogram performed at that 
time.  

The examiner noted that the veteran reported that his chief 
complaint about his hearing was that he could not understand 
what he heard.  He indicated that he had the greatest 
difficulty when there was background noise.  The examiner 
observed that there was a positive history of military noise 
exposure while in service as the veteran was a mechanic.  The 
examiner also noted that the veteran had no other significant 
recreational or occupational noise exposure following 
service.  

An audiological evaluation performed at that time revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
105+
105+
105+
LEFT
35
35
95
105+
105+

Speech discrimination was 64 percent for the right ear and 68 
percent for the left ear.

The diagnoses were mild to moderate sensorineural hearing 
loss through 1000 Hertz then dropping to a severe loss at 
1500 Hertz with no measurable hearing in the higher 
frequencies for the right ear, and mild sensorineural hearing 
loss through 1000 Hertz then dropping to a severe to profound 
sensorineural hearing loss through 2000 Hertz with no 
measurable hearing in the higher frequencies for the left 
ear.  

The examiner stated that it was possible that the veteran had 
some high frequency hearing loss above 2000 Hertz at 
discharge and would have passed voice testing but she could 
not resolve this issue without resort to mere speculation in 
the absence of supporting evidence such as the 1972 VA 
hearing examination or the veteran's claimed finding of 
hearing loss by his private physician within one year of 
service.  

At the time of the Board's previous denial there was no 
clinical evidence of current hearing loss.  The Board notes 
that the most recent VA examination demonstrates that the 
veteran currently has bilateral hearing loss.  Moreover, the 
April 2004 VA examiner indicated that it was possible that 
the veteran had a high frequency hearing loss above 2000 
Hertz at the time of his discharge which would have not been 
detected with whispered voice testing.  The VA examiner's 
findings and opinion, when coupled with the duties performed 
by the veteran in service and the units that he was attached 
to while in service, bear directly and substantially upon the 
issue at hand, and are so significant that they must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The claim is, accordingly, reopened.

Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that the regulations governing scar codes 
were changed during the course of the veteran's appeal.  

VA's General Counsel held that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change. VAOPGCPREC 3-2000, 65 Fed. 
Reg.  33,422 (2000).  The Board has reviewed the appellant's 
claim under both the "old" and "new" criteria, and based on 
this review, it finds that the new criteria are not more 
favorable to the appellant.  The new criteria are more 
beneficial to veterans with a more extensive scar area.  Id.

Under the old rating criteria, effective prior to August 30, 
2002, superficial and poorly nourished scars with repeated 
ulceration, warranted a 10 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  For superficial scars that 
were tender and painful on objective demonstration, a 10 
percent evaluation was warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars were rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

Under the new rating criteria under Diagnostic Code 7801, 
effective August 30, 2002, for scars other than head, face, 
or neck, that are deep or that cause limited motion with 
areas of or exceeding 144 square inches (929 sq. cm.), a 40 
percent disability evaluation is warranted.  An area or areas 
exceeding 72 square inches (465 sq. cm.) warrants a 30 
percent disability evaluation.  An area or areas exceeding 12 
square inches (77 sq. cm.) warrants a 20 percent disability 
evaluation.  An area or areas exceeding 6 square inches (39 
sq. cm.) warrants a 10 percent disability evaluation.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2):  A deep 
scar is one associated with underlying soft tissue damage.  

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation.  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7803, scars, superficial, unstable, 
warrant a 10 percent disability evaluation.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2):  A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation.  
Note (1):  A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): In this case, a 10-
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  (See § 4.68 of this part 
on the amputation rule.)  Under diagnostic code 7805, scars, 
other; are rated on limitation of function of affected part.

A review of the record reveals that the RO granted service 
connection for bilateral scars of the anterior tibias in 
February 1989 and assigned a noncompensable disability 
evaluation.  

In October 1995, the veteran requested an increased 
evaluation for his scars.  At the time of his July 1996 
hearing, the veteran testified that he had experienced pain 
in his legs since the accident.  

At the time of a July 1996 VA examination, the veteran stated 
that he took the sutures out his injuries about two weeks 
after they happened because he wanted to be with his unit.  

Physical examination performed at the time of the VA 
examination revealed that the scars were almost invisible.  
When the legs were looked at without any reference to a 
specific point, the scars were not noticeable.  

"Very close" examination, aided by the veteran as to the 
location of the scars, revealed two round scars on the left 
about one cm. each in diameter.  One could not see the scars 
on the right even when they were pointed out.  The shape, 
texture, length, width, color and depth of the scars were 
virtually invisible.  There was no evidence of keloid 
formation.  There was also no evidence of swelling, 
compromise of vascular supply, or ulceration.  

The scars were not depressed when one looked at them or 
rubbed the finger over the areas lightly.  On the left, one 
could not feel the scars at all.  On the right, the two scars 
could be felt to the extent that they seemed to be a 
depressed when they were pressed upon, indicating a loss of 
subcutaneous tissue.  However, when the finger was released 
there was no evidence of depression.  A diagnosis of scarring 
on both anterior tibial regions, two on the left of one cm. 
each in diameter, and no finding or feeling of scars on the 
right, was rendered.

The examiner indicated that the scars were of no significance 
either cosmetically, physiologically, anatomically, or in any 
other way.  

The veteran was afforded an additional VA examination in 
February 2000.  At the time of the examination, the veteran 
reported having soreness and numbness of the anterior tibial 
regions.  At the same time, he said that the scars did not 
bother him.  

Physical examination revealed no visible scarring in the 
right anterior tibia region.  Neither the veteran nor the 
examiner could find any scarring.  On the left, six inches 
above the ankle, there was a circular area about 1.5 cm. in 
diameter, which would more accurately be described as a 
blemish rather than a scar.  It was visible but barely so.  
It was depressed about 1 mm. and was the same color as the 
skin.  There was no contraction.  

The examiner stated that he could not see or feel anything on 
the right and neither could the veteran.  As to the left leg, 
the scars were one mm. depressed or less.  The scars were 
neither tender nor painful.  The examiner indicated that 
squeezing and pushing around the area revealed absolutely no 
reaction.  

The examiner stated that there was a slight depression on the 
left but that it did not represent a facial defect or atrophy 
or impaired tonus.  The slight depression might have been as 
a result of loss of subcutaneous tissue in this area.  The 
fascia and muscle were intact.  The examiner further reported 
that the scar did not result in any loss of motion for the 
ankle or knee.  He stated that the "scar" had nothing to do 
with the ankle or the knee.  He reported that there was no 
functional impairment as a result of the scar.  

At the time of a March 2004 VA examination, the veteran 
reported longstanding bilateral leg pain from below the knee 
to above the ankle.  

Physical examination revealed no visible scars of the 
anterior tibia region.  The veteran reported that his scars 
had disappeared over the period of years.  

The examiner noted that the veteran had acute tenderness to 
palpation over the bilateral anterior tibias from the tibial 
tuberosity to the distal tibia.  She stated that the pain was 
most likely related to the veteran's severe bilateral pes 
planus with pronation and indicated that she did not find 
that the scars represented any cosmetic or functional 
disability.  

Based upon the objective medical findings, a compensable 
disability evaluation is not warranted under Diagnostic Codes 
7803, 7804, or 7805 with regard to the old rating criteria.  
The objective medical evidence does show that the anterior 
tibia scars are tender or painful.  There has also been no 
finding of limitation of function as a result of anterior 
tibia scars.  Moreover, the veteran has not reported nor has 
it been shown that the anterior tibia scars have repeated 
ulceration or are poorly nourished.  

As to the new rating criteria, an increased evaluation under 
DC 7801 or 7802 is not warranted as the scars are not deep, 
and they do not exceed (or even approximate) 39 sq. 
centimeters.  An increased evaluation is also not warranted 
under DC 7803, as the veteran's scars have not been shown to 
be unstable.  As to DC 7804, the Board notes that there have 
been no objective findings of pain.  As to DC 7805, the 
veteran has not been shown to have limitation of motion based 
upon his anterior tibia scars.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5105(b) 
(West 2002).


      Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected anterior tibia scars have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for hearing loss.  To 
this extent, the appeal is granted subject to the directions 
set forth in the following remand section of this decision.

An increased (compensable) evaluation for anterior tibia 
scars is denied.


REMAND

With regard to the to the veteran's claims of service 
connection for right and left knee disorders, the Board notes 
that at the time of a January 1988 VA examination, performed 
to determine the severity of his service-connected scars, the 
VA examiner indicated that the veteran's degenerative joint 
problems, including degenerative joint disease of both knees, 
were probably not related to the in-service automobile 
accident.   

In contrast, the veteran's VA physician, the chief orthopedic 
resident, in an April 2001 outpatient treatment record, 
indicated that the veteran had a long history of knee pain 
dating back to his time in service.  He stated that trauma to 
his knees at that time and post-meniscectomy degeneration had 
contributed to his degenerative knee joint disease.  

While the Board notes that an April 2004 VA examiner 
indicated that the pain reported in the veteran's tibia was 
not related to the knee joint itself, she did not address the 
issue of whether the veteran's current knee disorders were 
related to service or to his service-connected tibia scars.  
Moreover, the examiner who performed the examination was a 
nurse practitioner and not a medical physician.  The earlier 
examiners did not have access to the claims folder.

With regard to the veteran's claim of service connection for 
hearing loss, the veteran has reported treatment by a private 
physician shortly after service.  It does not appear that the 
RO has attempted to obtain these records, nor is it clear 
whether they would be available.  VA has an obligation to 
seek these records.  38 C.F.R. §38 U.S.C.A. § 5103A(b).

Accordingly, this matter is remanded for the following:  

1.  The AMC or RO should ask the veteran 
to provide information and releases 
necessary to request records of treatment 
by Dr. Robertson shortly after service.  
If an appropriate response is received, 
the AMC or RO should request these 
records.

2.  If additional records are received, 
the AMC or RO should refer the records to 
the examiner who provided the April 2004 
examination and opinion.  The examiner 
should review the claims file, including 
the newly received records, and express 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that current hearing loss began 
in service or is otherwise the result of 
a disease or injury in service.

If the examiner is unavailable, another 
audiologist or physician should review 
the record and provide the necessary 
opinion.

3.  The AMC or RO should arrange for the 
veteran to undergo a VA orthopedic 
examination to determine the nature and 
etiology of any current right or left 
knee disorder.  The claims folder should 
be made available to the examining 
physician for review.  The examiner 
should offer the following opinions:  Is 
it at least as likely as not (50 percent 
or more) that any current left or right 
knee disorder, was incurred in service or 
is otherwise the result of a disease or 
injury in service?  Is it at least as 
likely as not (50 percent or more) that 
the veteran's service-connected bilateral 
anterior tibia scars caused or have 
aggravated any right or left knee 
disorder?  The examiner should provide a 
rationale for each opinion.  

3.  After completion of the above, the 
AMC or RO should readjudicate the claims 
on appeal.  If any of the claims remain 
denied, the AMC or RO should issue a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


